DECISION AND ENTRY
It appearing to the court that the opinion filed herein on October 20, 2000 erroneously stated the following on page one: Rendered on the 20th day of November, 2000, shall be corrected to read as follows:
Rendered on the 20th day of October, 2000.
This correction does not change or have any effect on the decision and opinion.The Clerk of the Court of Appeals is hereby ordered to replace page one of said opinion with the corrected page attached hereto.
SO ORDERED.
WILLIAM H. WOLFF, JR., Judge, MIKE FAIN, Judge, and FREDERICK N. YOUNG, Judge.